Case 2:20-cv-02779-CBM-GJS Document 11-1 Filed 05/20/20 Page 1 of 2 Page ID #:84



   1
   2
   3
   4
   5
   6
   7
   8                     IN THE UNITED STATES DISTRICT COURT
   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       YAQUELIN SEVASTIANA                        Case No. 2:20-cv-02779 CBM (PJWx)
  12   ORDONEZ,
                                               [PROPOSED] ORDER GRANTING
  13                                Plaintiff, DEFENDANTS’ MOTION TO
                                               DISMISS PLAINTIFF’S
  14               v.                          COMPLAINT
  15   WARREN A. STANLEY, CHARLES
       SAMPSON, SGT. A. BRAAKSMA                  Date:      June 23, 2020
  16   (#16551), SGT. S. POOL (#14242),           Time:      10:00 a.m.
       OFFICER E. BAILEY (#22360) and             Courtroom: 8B
  17   Does 1 through 10, all sued in their
       individual capacities,                     Judge:       Hon. Consuelo B.
  18                                                           Marshall
                                 Defendants.
  19                                              Trial Date: Not set
                                                  Action Filed: March 25, 2020
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              1
Case 2:20-cv-02779-CBM-GJS Document 11-1 Filed 05/20/20 Page 2 of 2 Page ID #:85



   1           Defendants’ Motion to Plaintiff’s Complaint came on for hearing before this
   2   Court on June 23, 2020. All parties appeared. Based on the submitted record,
   3   argument of the parties and counsel, and good cause appearing therefor, the Court
   4   rules as follows: Defendants’ Motion to Dismiss Plaintiff’s Complaint pursuant to
   5   Fed. R. Civ. Proc. 12(b)(6) is GRANTED, and Plaintiff’s Complaint is dismissed
   6   with prejudice and without leave to amend.
   7           IT IS SO ORDERED.
   8
   9   Dated: _________________________                    __________________________
                                                           Hon. Consuelo B. Marshall
  10
       LA2020300218
  11   Proposed Order.docx
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
